United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Morgantown, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-673
Issued: November 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant timely appealed the December 14, 2009 merit decision of
the Office of Workers’ Compensation Programs which denied his claim as untimely. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant’s November 20, 2008 occupational disease claim was
timely filed pursuant to 5 U.S.C. § 8122.
FACTUAL HISTORY
Appellant, a 67-year-old former cook foreman, filed an occupational disease claim on
November 20, 2008 for post-traumatic stress disorder (PTSD). Although initially diagnosed with
PTSD in 1997, he reportedly first learned that his condition was employment related on
February 15, 2004. When appellant filed his occupational disease claim in 2008 it had been
more than 30 years since he last worked for the employing establishment.1 He claimed that,
1

Personnel records (Standard Form 52) indicated that appellant resigned effective August 18, 1978.

when he learned his PTSD was employment related on February 15, 2004, he promptly notified
the employing establishment. Appellant attributed his condition to his “constructive discharge”
in August 1978. The employing establishment controverted the claim on the basis that it was
untimely, noting that appellant had not worked since 1978 and he filed his claim almost five
years after he reportedly first learned his PTSD condition was employment related.
Appellant is a Vietnam era veteran. He was on active duty from October 19, 1967
through February 23, 1976. Department of Veterans Affairs (VA) medical records establish that
he was first diagnosed with delayed onset PTSD in July 1997.2 The VA determined that the
condition was service-connected and awarded appellant disability benefits. In addition to his VA
benefits, appellant received disability benefits from the Social Security Administration for
anxiety disorders, with a January 1, 1997 onset.
Dr. Bobby A. Miller II, a Board-certified forensic psychiatrist, evaluated appellant on
January 27, 2004. He noted a history of “[b]ack injury in 1996.” Appellant was working in food
service at West Virginia University when he injured his back in 1996. He continued to work for
one year following his injury and then retired in January 1997. Dr. Miller diagnosed PTSD,
delayed onset with moderate symptoms and alcohol abuse. He indicated that appellant
experienced a traumatic event in Vietnam in 1967, but was in a state of denial. Appellant’s
subsequent pursuit of work and family affairs allowed him to maintain a barrier between his
everyday life and his past psychological traumas. Once he retired, he had “too much time to
think.” Appellant was treated at a VA medical facility in 1997 and was diagnosed with PTSD.
Dr. Miller explained that, while the root of appellant’s PTSD was from a Vietnam
experience in 1967, the triggering event, which brought forth his current symptomatology,
“flowed from the consequences of his work[-]related injury.” After “injury” is a handwritten
notation “in 1978.” However, Dr. Miller did not reference a 1978 work-related injury at any
point in his report. The work-related injury he referred to was appellant’s 1996 back injury.
While Dr. Miller noted that appellant worked at the Kennedy Youth Center (FCI Morgantown)
for approximately 18 months in the 1970s, there was no mention of any particular injury
occurring at that time. He mentioned injuries to both knees working as an underground coal
miner between 1981 and 1988, and appellant’s more recent 1996 back injury. Dr. Miller
explained that, while it may seem implausible that an individual would have a “‘delayed onset’”
of a psychiatric illness three decades after the stressor, in this instance, the psychological history
supported this condition.
On April 5, 2004 appellant contacted an equal employment opportunity (EEO) counselor,
and on April 13, 2004 he filed a formal EEO complaint alleging that his dismissal in
August 1978 caused a delayed onset of his PTSD. The employer dismissed appellant’s EEO
complaint as untimely. The reason for the dismissal was because the alleged discrimination
occurred on or about August 18, 1978, and appellant waited more than 45 days before initiating
the EEO complaint process.
Martin L. Boone, Ph.D., a neuropsychologist, evaluated appellant on July 7, 2004. He
diagnosed PTSD, delayed onset. Dr. Boone indicated that appellant had likely been experiencing
2

In 1997 appellant sought treatment at a VA medical facility for a back injury he sustained while employed at
West Virginia University. After being examined for his back injury, appellant was referred for PTSD screening.

2

some level of PTSD since returning from Vietnam in 1968. He noted that appellant reported
experiencing a substantial increase in these symptoms after a very stressful occupational
experience associated with his employment at Morgantown in the late 1970s. Dr. Boone stated
that appellant told him he was forced to resign or be fired, without any apparent justification.
Afterwards, appellant was extremely worried about his finances. Dr. Boone stated that “anxiety
disorders are known to exacerbate at times of increased stress.”
On November 4, 2004 appellant’s counsel filed an appeal with the EEO Commission
seeking a reversal of the September 17, 2004 dismissal of the April 2004 EEO complaint.
Counsel argued that, although appellant filed his complaint outside the 45-day time limitation, he
did not know of his condition until shortly before he filed the complaint. While appellant knew
he had some sort of problem, he did not receive a formal diagnosis until Dr. Boone’s July 7,
2004 evaluation. Counsel noted that within 45 days of receiving the report, appellant initiated
the complaint.3 The EEO Commission subsequently upheld the dismissal of appellant’s
April 2004 EEO complaint. He later filed a civil suit in federal district court. Appellant’s
March 29, 2005 complaint was dismissed with prejudice on September 27, 2006. The court
similarly found that the April 2004 EEO complaint was untimely.
On February 20, 2009 the Office wrote to appellant advising him that it did not appear he
had filed his claim in a timely fashion. It explained the three-year filing requirement under
5 U.S.C. § 8122. The Office noted that appellant claimed to have been aware of the
employment-related nature of his condition in 2004, but waited until November 2008 before
filing his claim. It explained that he needed to demonstrate that the employer had actual
knowledge of the alleged work-related condition within 30 days of the date of injury. The Office
afforded appellant 30 days to submit additional information.
Appellant’s attorney submitted additional medical evidence on March 4, 2009. Appellant
also submitted a May 12, 2009 statement in which he noted that he filed a discrimination
complaint in 1978.4
In a decision dated July 10, 2009, the Office denied appellant’s November 20, 2008
occupational disease claim, finding that it was untimely filed. It determined that Dr. Boone’s
July 7, 2004 report put appellant on notice of the possible relationship between his PTSD and his
federal employment. Appellant did not file his claim within three years of that date and there
was no evidence to establish that his immediate superior had actual knowledge of the workrelated condition within 30 days of the injury.
Appellant’s current attorney requested a hearing, which was held on October 23, 2009.
Appellant testified that he knew about his employment-related injury in 2004 based on
Dr. Boone’s July 2004 report, however, he did not know at the time that he could file a workers’
compensation claim. It was not until the fall of 2008, after appellant had filed a complaint with
the Merit Systems Protection Board, that he realized he could file a claim for workers’
compensation benefits.
3

Notwithstanding counsel’s argument, appellant’s April 2004 EEO complaint preceded Dr. Boone’s July 7, 2004
report by approximately three months.
4

Appellant’s 1978 complaint was for alleged racial discrimination.

3

By decision dated December 14, 2009, an Office hearing representative affirmed the
July 10, 2009 decision. He found that as of July 7, 2004 appellant was aware of a diagnosis
relating his PTSD to his former federal employment; however, appellant waited more than three
years before filing his occupational disease claim. The hearing representative found that
appellant’s assertion that he was unaware of the filing requirements was not sufficient cause or
reason for his failure to file a timely claim.
LEGAL PRECEDENT
Section 8122(a) of the Federal Employees’ Compensation Act provides that an original
claim for compensation for disability or death must be filed within three years after the injury or
death.5 A claim filed outside this timeframe must be disallowed unless the immediate superior
had actual knowledge of the injury or death within 30 days.6 An otherwise untimely claim will
also be considered timely if the immediate supervisor received written notice within 30 days of
the date of injury or death.7
In a case of latent disability, the time for filing a claim does not begin to run until the
employee has a compensable disability and is aware, or by the exercise of reasonable diligence
should have been aware, of the causal relationship of the compensable disability to his
employment.8 An employee with actual or constructive knowledge of his employment-related
condition, who continues to be exposed to injurious working conditions, must file his or her
claim within three years of the date of last exposure to the implicated conditions.9
ANALYSIS
On his November 20, 2008 claim (Form CA-2), appellant indicated that he first realized
his condition was caused or aggravated by his employment on February 15, 2004. He later
claimed that it was Dr. Boone’s July 7, 2004 report that put him on notice that his August 1978
forced resignation was responsible for his delayed onset on PTSD. Whether appellant learned of
the employment-related nature of his condition on February 15 or July 7, 2004, he still waited
more than three years afterwards before filing his claim. As such, his November 20, 2008 claim
is untimely on its face.10 The hearing representative properly indicated that appellant’s purported
unfamiliarity with the Act’s filing requirements did not excuse his untimely filing.11 Moreover,
5

5 U.S.C. § 8122(a) (2006).

6

The knowledge must be such to put the immediate superior reasonably on notice of an on-the-job injury.
5 U.S.C. § 8112(a)(1).
7

5 U.S.C. § 8122(a)(2) (the written notice provided must be in accordance with 5 U.S.C. § 8119).

8

5 U.S.C. § 8122(b); 20 C.F.R. § 10.101(c) (2009).

9

E.g., James A. Sheppard, 55 ECAB 515, 518 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Time,
Chapter 2.801.6 (March 1993).
10

See 5 U.S.C. § 8122(a).

11

5 U.S.C. § 8122(d)(3) (“exceptional circumstances”); see Ralph L. Dill, 57 ECAB 248, 253-54 (2005)
(ignorance of the law or one’s obligations under it does not constitute “exceptional circumstances” that would
otherwise excuse an untimely filing).

4

there is no evidence that appellant’s immediate superior received written notice or had actual
knowledge of his injury within 30 days of the date of injury, which in this case would be 30 days
from August 18, 1978 -- the date appellant last worked for the employing establishment.12
Appellant claimed he filed a racial discrimination complaint in 1978, however, the details of the
complaint are not clearly reflected in the record. Also, he did not submit evidence to establish
that his immediate superior or another employing establishment official had actual knowledge of
his PTSD within 30 days of his last employment exposure. Accordingly, the Board finds that the
Office properly denied appellant’s claim.
CONCLUSION
Appellant’s November 20, 2008 occupational disease claim was untimely.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

5 U.S.C. § 8122(a)(1), (2); Ralph L. Dill, supra note 11 at 251-52.

5

